Citation Nr: 1042536	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-33 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

For the reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your part.


REMAND

After a review, the Board observes that further development is 
required prior to adjudicating the Veteran's claim.

The Veteran's psychiatric diagnoses include schizoaffective 
disorder, bipolar disorder, and depressive disorder.  

The Veteran contends that his current psychiatric disorder, began 
both prior to, and was exacerbated while he was in service in 
December 1980.  The Veteran reports that while in his last year 
of service, he experienced a severe loss of energy, suicidal 
ideation, and loss of motivation, that resulted in him allegedly 
receiving two article fifteens and a demotion while in service, 
as well as in his commanding officer's reference to him as being 
an unstable soldier.  The Veteran further contends that such 
symptoms led to him being fired from three jobs within 10 months 
of his discharge from service, and subsequently, to his arrest 
and confinement for murder in October 1982, within one year of 
his discharge from service.

The Veteran's service treatment records are negative for any 
complaints or findings of schizoaffective disorder or any other 
mental or mood disorder.  The Veteran's service personnel records 
are also negative of any disciplinary action taken against the 
him during service.  However, as mentioned above, the Veteran 
asserts in his VA Form 9 that he was involved in two disciplinary 
actions in his last year of service, as well as two demotions 
which he states reflect his performance deterioration due to his 
mental stress and illness at that time.  On remand, the RO should 
verify through official sources that the Veteran's entire service 
personnel record has been obtained and is associated with the 
claims file, to specifically include any disciplinary actions 
against the Veteran while in service.

The medical evidence of record begins with a June 1989 
psychiatric evaluation that states that the Veteran was first 
diagnosed with schizoaffective disorder in August 1984.  The 
Board notes, however, that the documentation from such August 
1984 diagnosis is not associated with the claims file.  
Additionally, the Veteran alleges on his VA Form 9 that there are 
outstanding relevant treatment records from Central State 
Forensics, Newport News Circuit Court, and Newport News City 
Jail, which may contain relevant evidence pertaining to his 
mental status within one year of being discharged from service.  

While the Board notes that the RO has both made and documented 
numerous attempts to locate the above mentioned records, there is 
no evidence in the claims file that the RO was ever able to 
obtain the Veteran's authorized informed consent to gain access 
to such records.  Specifically, it appears that the RO sent the 
necessary forms and correspondence to the Veteran's address of 
record in July 2009 requesting that the Veteran sign and return 
three separate VA Form 21-4142s authorizing and consenting to the 
release of information from Central State Forensics in 
Petersburg, Newport News Circuit Court, and Newport News City 
Jail.  While an authorization and consent form, VA Form 21-4142, 
was received by VA in November 2009 from the Veteran, the 
institutions listed on that form are merely institutions from 
which documentation has already been received and is a 
duplication of evidence already associated with the claims file.

On the November 2009 VA Form 21-4142, the Veteran listed his 
address as [redacted].  
Additionally, VA outpatient treatment records verify that the 
Veteran was no longer incarcerated as of April 2009 as he 
appeared at the VAMC in Hampton whereby he sought to establish 
care for health maintenance and depression following his release 
from prison one month prior.  Because the Veteran has never 
formally updated his address with VA, correspondence continues to 
be mailed to the incorrect address and returned to VA as 
undeliverable.  Upon remand, the Veteran should be advised to 
keep his current mailing address on file with VA, and his correct 
mailing address should be ascertained and updated in the record.

As an additional matter, the record reflects that the Veteran is 
currently in receipt of benefits from the Social Security 
Administration (SSA).  However, an application for SSA benefits, 
a decision awarding such benefits, and any underlying records 
upon which such a decision is based are not contained in the 
claims file.  As these records may be relevant to the current 
appeal, a request should be made to the SSA for any records 
pertaining to the Veteran, including any decisions and any 
medical evidence relied upon in making those decisions.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Ongoing medical records should also be obtained. 38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.	The RO should ascertain the Veteran's 
current mailing address and advise him to 
formally update this information with VA.

2.	The RO/AMC should contact the Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for a 
psychiatric disability since his discharge 
from service in December 1981.  The 
Veteran should be specifically asked to 
provide a release form for VA to request 
his records of treatment at Newport News 
City Jail and Central State Forensics.  
Research indicates that these facilities 
are located at 100 City Farm Road Newport 
News, VA. 23602,  and Central State 
Hospital P.O. Box 4030 Petersburg, 
VA 23803.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.

3.	Request the Veteran's complete service 
personnel file through official sources, 
to include records of any disciplinary 
actions taken against him while in 
service. If the records are unavailable, 
then the file should be annotated as such, 
and the Veteran should be so notified.

4.	Contact the SSA and request copies of the 
records pertinent to the Veteran's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.	Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The RO/AMC should 
ensure the supplemental statement of the 
case is sent to the Veteran's current 
address of record.  The case should then 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


